Luke, J.
1. The charge of the court, that before the plaintiff could recover, it would be necessary for him to sustain by a preponderance of evidence the contentions which the court had already explained to the jury, was not erroneous for the alleged reason that “when it appeared that the injury was caused by the running of the defendant’s ears, it was not incumbent upon the plaintiff to prove the alleged negligence of the defendant by a preponderance of the evidence, or by any evidence.” The court elsewhere charged upon the presumption of negligence. Hill v. Chattanooga Railway & Light Co., 21 Ga. App. 104 (6) (93 S. E. 1027).
2. The complaint that the court failed to charge the jury as to the methods by which the defendant could rebut the presumption of negligence against it is without merit. The court charged fully upon this subject, and if the plaintiff desired any more specific instructions thereon, a timely appropriate written request should have been presented.
3. The exceptions to other excerpts from the charge of the court are, when considered in the light of the charge as a whole, without substantial merit.
4. The evidence amply authorized the verdict, and for no reason assigned was it error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.